DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 25, and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13, 25, 26 (from which claims 27 and 28 depend), and 29 (from which claims 30 and 31 depend), “a longitudinal axis of the marker” is indefinite, as each of these claims recites that there are “markers” and it is unclear which specific marker is being referred to.  For the purpose of examination, it is assumed a longitudinal axis of the tracking device is referred to (see paragraphs [0112] and [0118] of the present specification).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0303522 (Wall) in view of U.S. Patent Application Publication No. 2020/0085500 (Dace).
Regarding claim 8, Wall discloses a system for performing a surgical procedure on a vertebral body adjacent soft tissue, the system comprising: an end effector (200); a manipulator (R) configured to move the end effector; a screw (150) comprising a proximal shaft portion (150/152) coupled to the end effector (coupled via driver 12, see paragraph [0040]), a distal working portion (100) extending from the proximal shaft portion and configured to penetrate the vertebral body (see paragraph [0050]); a sleeve (12) disposed coaxially around the screw and along a length of the screw (see Fig. 10; sleeve 14 of driver 12 is disposed coaxially around and along a length of portion 152 of screw 150), wherein the screw and the sleeve are releasably engaged to one another (see paragraph [0055] and [0072]); a navigation system (306) configured to track the vertebral body and comprising an insertion trajectory for the screw defined with respect to a surgical plan (see paragraphs [0058], [0065], and [0071]).
Wall appears to disclose the system has one or more controllers (308) configured to control the manipulator to: position the screw and the sleeve on the insertion trajectory (see paragraphs [0058] and [0071]); advance both the screw and the sleeve along the insertion trajectory to penetrate the soft tissue (see paragraphs [0069]-[0071]; penetrates through the incision and is advanced to the vertebrae along the trajectory); and advance the screw relative to the sleeve along the insertion trajectory to secure the screw to the vertebral body, and wherein the screw disengages the sleeve during advancement (see paragraphs [0071]-[0072]).  In the alternative, Dace discloses  advance the screw relative to the sleeve along the insertion trajectory to secure the screw to the vertebral body, and wherein the screw disengages the sleeve during advancement (see paragraph [0080]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wall to allow for a controller to control implantation of the screw via a manipulator as suggested by Dace in order to allow for robotically-assisted spinal surgery which allows for precise, controlled movements via a robotic arm.  
Regarding claim 9, Wall discloses wherein the screw (150) comprises a flange (thread form disposed in arms 104/106 between working end 100 and proximal portions 150/152, see paragraph [0050]) disposed between the distal working portion and the proximal shaft portion, and the sleeve comprises a groove (89) for releasably engaging the flange (see paragraphs [0055] and [0072]).  
Regarding claim 10, Wall discloses further comprising a drive coupler (70/84) comprising a proximal shaft (70) coupled to the end effector (coupled via sleeve 12), and a distal housing (84) movably coupled to the proximal shaft and configured to receive a working tool (56) for translating the working tool relative to the end effector along the insertion trajectory (see paragraph [0042]).
claim 12, Wall discloses wherein the navigation system (306) comprises a tracking device (300) having markers (304) configured to be detected by a localizer (302), wherein the proximal shaft portion of the screw is further configured to be removably coupled with the tracking device (screw 150 coupled via sleeve 12 to racking device 300, see paragraph [0050]).
Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the 112(b) rejection of claim 13.
Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. 
Regarding claim 8, Applicant argues on page 11 of the Remarks that Wall fails to disclose the outer sleeve 14 being disposed coaxially around and along a length of bone fastener 100.  However, as noted in the rejection of claim 8, the examiner considers the entire bone fastener assembly 150 to be the claimed “bone screw” rather than just the fastener 100.  As shown in Fig. 10, sleeve 14 of driver 12 is disposed coaxially around and along a length of portion 152 of the “bone screw” 150.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773